IN THE COMMONWEALTH COURT OF PENNSYLVANIA


FS Partners,                                 :
                                Appellant    :
                                             :
      v.                                     :
                                             :
York County Tax Claim                        :
Bureau and Thomas R. Steele                  :     No. 1109 C.D. 2015



                                      ORDER



               NOW, February 17, 2016, upon consideration of appellant’s application

for reargument and appellee’s answer in response thereto, the application is denied.



                                             MARY HANNAH LEAVITT,
                                             President Judge